[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
This suit involves a controversy between the State of Louisiana and the Board of Commissioners of the Caddo Levee District over the ownership of the bed of the nonnavigable portion of Black bayou, lying in township 23 north, range 16 west, parish of Caddo. On November 12, 1917, the state auditor and the register of the state land office, purporting to act under provisions of Act No. 74 of 1892, as amended by Act No. 160 of 1900, certified and transferred the land in dispute to the defendant levee board.
The State alleges that it acquired the property by virtue of the Swamp Land Grants of Congress, and that the title thereto is still in the State, notwithstanding the certification and transfer thereof to the defendant levee board. That the defendant levee board has no legal title to the bed of Black bayou, for the reason that, it being a bayou with a bed or bottom covered with water at the time of the certification and transfer, November 12, 917, and now, the title thereto is vested *Page 5 
in the State. That prior to the date of the certification by the State to the board, so far as concerned the bed of Black bayou, the Legislature by Act No. 258 of 1910 declared the title to the bed of bayou to be in the State and, consequently, the certificate issued on November 12, 1917, which was subsequent to the passage of the statute, could not and did not transfer to the levee board any title to the bed of the bayou, the statute, in effect, prohibiting the transfer.
The defendant levee board filed an exception of no cause or right of action, based on the proposition that the Legislature by virtue of the statutes creating the levee board, having vested in the board title to all the lands embraced within the levee district, did not intend by the adoption of Act No. 258 of 1910 to withdraw from the grant so made the particular bayou bed in dispute. The court below sustained the exception and dismissed the suit. Plaintiff has appealed from the judgment.
The State concedes that the grant to the defendant levee board embraced the bed of the nonnavigable portion of Black bayou, which traverses a portion of the lands included in the grant. But the State contends that the Legislature by the adoption of Act No. 258 of 1910 revoked the grant so far as it affected the bed of the bayou, thereby prohibiting its subsequent transfer to the levee board. On the other hand, the levee board concedes that the State had the right to revoke the grant to the board of the bed of Black bayou, subject to the rights previously acquired by *Page 6 
third persons dealing with the grantee. But the levee board contends that Act No. 258 of 1910 by its own terms did not affect the prior grant to the board, thereby permitting the subsequent transfer of the bed of the bayou to the grantee.
Therefore, the short question presented for decision is whether Act No. 258 of 1910 repealed expressly or by necessary implication the grant embraced in Act No. 74 of 1892 and Act No. 160 of 1900, so far as it affected the bed of Black bayou?
Act No. 258 of 1910 is composed of two sections. The second section refers only to the waters and beds of navigable streams; hence it is not pertinent to the issue involved in this case. The first section declares: "That the waters of and in all bayous, lagoons, lakes and bays and the beds thereof, within the borders of the State not at present under the direct ownership of any person, firm, or corporation are hereby declared to be the property of the State. There shall never be any charge assessed against any person, firm or corporation for the use of the waters of the State for municipal, agricultural or domestic purposes." That section plainly refers to nonnavigable bodies of water as well as navigable bodies of water and is the statutory provision on which plaintiff's suit is predicated.
The clause in the first section of Act No. 258 of 1910, excepting from its provisions the waters and beds of bayous, lagoons, lakes, and bays under the direct ownership of any person, firm, or corporation, clearly refers to private owners *Page 7 
of such lands and not to the several levee boards, which are merely state agencies, whose rights, privileges, and obligations are at all times under legislative control. Moreover, the defendant levee board was not the direct owner of the land in dispute at the time of the adoption of Act No. 258 of 1910. The only right it possessed, if any, was the right to request the state auditor and the register of the state land office to execute an instrument conveying the land and to record the instrument in the conveyance records of Caddo parish.
It is settled now, and beyond dispute, that the grants made to the several levee boards of the State are not grants in praesenti. They are merely grants of the right to acquire the lands by conveyance from the proper state officers. Atchafalaya Land Co. v. Dibert, Stark  Brown Cypress Co., 157 La. 689,102 So. 871, and the authorities therein cited. One of the cases cited is State v. Cross Lake Shooting  Fishing Club,123 La. 208, 48 So. 891, wherein this court in interpreting Act No. 74 of 1892 and Act No. 160 of 1900, the statutes organizing the defendant levee board, held that: "The grant of lands made by the state to the Board of Commissioners of the Caddo levee district is not a grant in præsenti, but is intended to vest in the grantee a disposable title only when proper instruments of conveyance, executed by the State Auditor and Register of the State Land Office, are recorded in the parishes where the lands lie. * * *"
The defendant levee board, while conceding that under the settled jurisprudence *Page 8 
the grant made by Act No. 74 of 1892 and Act No. 160 of 1900 was not a grant in praesenti, and could not vest an absolute title in the board until proper instruments of conveyance were executed and recorded, nevertheless contends that as a result of the statutory provisions it was invested with such a title to the lands in dispute as could not be withdrawn or infringed upon, except by direct, specific legislative action.
It is argued on behalf of the levee board that Act No. 258 of 1910 does not purport to transfer the title to the beds of any waters — navigable or nonnavigable — but merely proclaims the indisputable fact that all of them that do not belong to any person, firm, or corporation are the property of the State.
If it be a fact, that, independently of the provisions of Act No. 258 of 1910, all beds of navigable or nonnavigable waters not belonging to any person, firm, or corporation, are the property of the State, then, obviously, the state auditor and the register of the state land office could not legally convey the State's property to the defendant levee board.
But, according to the further argument made on behalf of the levee board, it is not an indisputable fact that the beds of all bodies of water within the State are the property of the State. On the contrary, the State's ownership of such lands is vigorously disputed. The argument is founded on the right of the levee board to obtain and record proper instruments of conveyance, as provided by the statute creating the levee district. It is argued *Page 9 
that the right is an absolute and exclusive right, which cannot be denied, and when exercised vests in the levee board complete title to the property conveyed.
The arguments are not consistent. If the State is the absolute owner of the property, then, manifestly, the levee board has no right therein which it is incumbent upon the State to recognize. On the other hand, if the right of the levee board to demand title is so absolute that it cannot be disregarded, then, manifestly, the levee board, not the State, controls the property and is its owner, to all intents and purposes.
In support of the contention that the statute creating the defendant levee board vested in the board a right to the property in dispute which could only be revoked by direct and specific legislative action, and that the provisions of Act No. 258 of 1910 do not constitute such action, counsel for the levee board cite the cases of Ellerbe v. Grace, 162 La. 846, 111 So. 185 and Board of Commissioners v. Hardtner, 164 La. 632, 114 So. 494.
Taking up first the Hardtner Case, we find that the beds of streams traversing lands granted to a levee board were not in dispute. Hence, Act No. 258 of 1910 was not only not discussed, but also it was not even mentioned in the decision. The contention in that case was that the Act No. 30 of Extra Session of 1915 and Act No. 230 of 1918 had the effect of withdrawing from the levee board grant the title to certain mineral and timber rights. A reference to the statutes involved will disclose that in neither instance did the Legislature by direct and specific action *Page 10 
declare that the mineral and timber rights in dispute belonged to the State. The statutes merely authorized the Governor to lease for mineral exploitation any lands belonging to the State, and the sheriffs, under direction of the register of the state land office, to sell any timber standing on similar lands. The court merely held, by a divided court, that neither of the disputed statutes contained language strong or explicit enough to bring them within the construction contended for by the State, namely, that the effect of their adoption was to withdraw from the grant to the levee board the timber and minerals on the lands within the levee district. In the Hardtner Case, the statutes involved only provided that certain things could he done by certain persons with lands already belonging to the State. In the present case the statute involved specifically declares that certain property, not theretofore claimed by the State, should from its adoption be deemed to be the property of the State.
Taking up next the Ellerbe Case, we find that what was decided in that case is that lands once covered by the waters of Cross Lake, a navigable body of water at the time Louisiana was admitted into the Union, which became the property of the State by virtue of its sovereignty when in course of time the lake dried up and the lake bed became fit for human habitation, were included in the grant to the Caddo levee board under the peculiar wording of Act No. 74 of 1892 and Act No. 160 of 1900, creating the levee district. And that, as a consequence, such lands, *Page 11 
after the adoption of the statutes, were not subject to the general land laws. Obviously, the decision in that case is not authority for the levee board's position in this case.
Defendant contends that Act No. 258 of 1910 is a general law which does not expressly or impliedly repeal Act No. 74 of 1892 and Act No. 160 of 1900, which defendant asserts are special laws. Defendant's contention was upheld by the trial judge.
If Act No. 258 of 1910 repealed Act No. 74 of 1892 and Act No. 160 of 1900, so as to withdraw the bed of Black bayou from the grants to the levee board under those acts, the repeal was by necessary implication, for Act No. 258 of 1910 does not contain a repealing clause.
Article 23 of the Civil Code provides that the repeal of a law may be implied as well as express. The repeal "is implied, when the new law contains provisions contrary to, or irreconcilable with those of the former law."
A special legislative act may be impliedly repealed by a general legislative act; and the question whether it has been so repealed is always one of legislative intention. Such intention is clearly manifested whenever the two acts are irreconcilably inconsistent or repugnant. 59 C.J., § 531, p. 931.
And where two legislative acts are repugnant to, or in conflict with, each other, the one last passed, being the latest expression of the legislative will, will, although it contains no repealing clause, govern, *Page 12 
control, or prevail, so as to supersede and impliedly repeal the earlier act to the extent of the repugnancy. 59 C.J., § 514, p. 910.
Tested by these rules of statutory construction, we are of opinion that the grant to the defendant levee board by Act No. 74 of 1892 and Act No. 160 of 1900, so far as it embraced the waters and beds of nonnavigable as well as navigable waters, was repealed by the adoption of Act No. 258 of 1910.
Act No. 258 of 1910 covers the whole subject matter of the waters and beds of bayous, lagoons, lakes, bays, and rivers, the ownership of which had not theretofore been transferred or conveyed in the manner required by law. That act is wholly inconsistent and in irreconcilable conflict with the acts creating the defendant levee board upon the subject of the ownership of the waters and beds of bayous, lagoons, lakes, and rivers, there being no bays in that particular levee district, where there had been no transfer of ownership by the State at the date of the adoption of Act No. 258 of 1910.
Act No. 258 of 1910 by its terms clearly manifests the legislative intention to establish a uniform and mandatory rule or system as to the ownership of the waters and beds of the bayous, lagoons, lakes, rivers, and bays within the State, where they were not under the direct ownership of any private person, firm, or corporation, and where they had not been previously transferred by the State. Excluding the lands subject to private ownership and the lands previously transferred by the State, there *Page 13 
were left only those the ownership of which was of necessity in the State, as to which no declaration by the Legislature was necessary, and those granted, but not actually transferred, to the several levee boards, as to which a legislative declaration was necessary to put back the title in the State.
As we have hereinabove stated there is an irreconcilable conflict between Act No. 258 of 1910, which declares the State to be the owner of the waters and beds of and in all bayous, lagoons, lakes, rivers, and bays, except those under direct private ownership and those transferred as directed by law to a levee board, and the earlier Act No. 74 of 1892 and Act No. 160 of 1900, which granted to the defendant levee board lands "now belonging or that may hereafter belong to the State of Louisiana." Clearly, there cannot be an ownership in the levee board, where no transfer had been made prior to the adoption of Act No. 258 of 1910, and an ownership in the State, as provided by the act, at one and the same time.
When the Legislature by Act No. 258 of 1910 declared that the State owned the waters and beds of such streams as Black bayou, and, so far as concerns the defendant levee board, excepted from its provisions only those waters and beds where the lands they traverse had been transferred by the State, it intended unequivocally to retake title to the beds of Black bayou and similar streams, where they had not been conveyed to the several levee boards, and where the rights of third parties had not intervened. Any other *Page 14 
construction would stamp Act No. 258 of 1910 as without meaning and as useless legislation.
For the reasons assigned, the judgment appealed from is annulled; the exception of no cause or right of action is overruled; and the case is remanded to the district court for further proceedings consistent with the views herein expressed; costs of this proceeding to be paid by the defendant; all other costs to await the final disposition of the suit.
LAND and ODOM, JJ., dissent.
O'NIELL, C.J., dissents and hands down reasons.